Citation Nr: 1707285	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for arthritis of the left hip, including as due to service-connected residuals of a left knee medial meniscectomy with arthritis and total knee arthroplasty (left knee disability).

2.  Entitlement to service connection for a lumbar spine disability, including as due to service-connected left knee disability.

3.  Entitlement to a higher rating for a right knee disability, characterized as chondromalacia patella of the right knee and evaluated as noncompensable prior to July 31, 2007, and as 10 percent disabling from July 31, 2007, to January 31, 2016, and recharacterized as a total right knee replacement and assigned a temporary 100 percent evaluation from February 1, 2016, to March 31, 2017, and a 30 percent evaluation from April 1, 2017.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1990.

This case initially came to the Board of Veterans' Appeals (Board), in pertinent part, on appeal from August 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The August 2006 rating decision denied a compensable rating for chondromalacia of the right knee and continued a 20 percent rating for status post residuals of a left knee medial meniscectomy.

September 2007 rating decisions denied entitlement to a TDIU and granted a 10 percent rating for chondromalacia of the right knee from July 31, 2007, respectively.

A June 2008 rating decision assigned a temporary 100 percent rating following a total knee replacement for the Veteran's service-connected left knee disability from March 4, 2008, to April 30, 2009, and a 30 percent rating from May 1, 2009.

In March 2010, the Veteran testified during a Board hearing at the RO.  A transcript of the hearing is of record.

In a January 2011 decision, the Board, in pertinent part, denied the Veteran's request to reopen his previously denied claim for service connection for left hip arthritis including as due to service-connected left knee disability.  At that time, the Board remanded his claims for increased ratings for bilateral knee disabilities and a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.

A March 2012 rating decision denied service connection for a lumbar spine disability including as due to service-connected left knee disability (3/30/12 VBMS Notification Letter).

In a November 2012 decision, the Board granted a separate 10 percent rating for left knee painful motion prior to March 4, 2008, and a 60 percent rating for residuals of the left knee medial meniscectomy with arthritis and total knee arthroplasty from May 1, 2009.  At that time, and in January 2014, the Board remanded the Veteran's claims for an increased rating for his right knee disability and entitlement to a TDIU to the AOJ for further development.

A March 2015 rating decision declined to reopen the Veteran's previously denied claim for service connection for arthritis of the left hip including as due to his service-connected left knee disability.  

A March 2016 rating decision granted service connection for a total right knee replacement, that was assigned a temporary 100 percent evaluation from February 1, 2016, to March 31, 2017, and a 30 percent rating from April 1, 2017.  Special monthly compensation at the housebound rate was granted from February 1, 2016, to April 1, 2017.

The Board notes that a December 2015 rating decision granted a 30 percent rating for the Veteran's service-connected gastroesophageal reflux disease (GERD) with hiatal hernia to which he filed a timely notice of disagreement and a statement of the case was issued in November 2016.  A substantive appeal is not presently of record and the matter has not been certified for appellate consideration at this time.  Thus, the Board will confine its attention to the matters as set for on the title page.

The issue of entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 for a July 2014 revision of a total left hip arthroplasty has been raised by the record in a July 2014 statement, but has not been adjudicated by the AOJ (7/15/14 VBMS VA 21-4138 Statement in Support of Claim).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The reopened claim for service connection for a left hip disability and the issues of entitlement to an increased rating for right knee disability and a TDIU prior to March 4, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The January 2011 Board decision denied the claim for service connection for left hip arthritis including as due to service-connected left knee disability; reconsideration was not ordered, and the decision was final when issued.

2.  The evidence added to the record since the January 2011 Board decision relates to elements of the claim previously found to be absent and raises a reasonable possibility of substantiating the claim.

3.  Since May 1, 2009 (and other than from February 1, 2016, to March 31, 2017), the Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him during the entire appeal period.



CONCLUSIONS OF LAW

1.  The January 2011 Board decision that denied the claim of entitlement to service connection for left hip arthritis including as due to service-connected left knee disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the January 2011 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a TDIU have been met since May 1, 2009, other than from February 1, 2016, to March 31, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.3, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The January 2011 Board decision reopened the Veteran's previously denied claim for service connection for left hip arthritis including as due to service-connected left knee disability and then denied the claim, finding that there was no evidence of treatment for a left hip disability in the service treatment records and no evidence that it was due to service-connected left knee disability.

The record shows that a June 2002 rating decision denied the Veteran's claim for service connection for left hip disability including as due to service-connected left knee disability.  

The evidence of record at the time of the RO's June 2002 decision included the Veteran's service treatment records that do not discuss a left hip disability.  Also of record were private treatment records that include an October 2001 computer tomography (CT) scan of his left hip that showed no acute fracture or dislocation and mild left hip arthritic changes (6/8/00 VBMS Medical Treatment Record Non Government Facility, p. 1).  A November 2001 bone scan showed periarticular activity of modest degenerative osteoarthritis in the knees (6/8/00 VBMS Medical Treatment Record Non Government Facility, pp. 3-4).  

The evidence of record at the time of the Board's January 2011 decision included private treatment records, dated in March 2002, when the Veteran was seen for left hip pain by G.S.J., M.D., and x-rays showed early arthritic changes (6/5/07 VBMS Medical Treatment Record Government Facility, p. 1).  The clinical impression was probable early arthritic changes with some hip synovitis  

A VA orthopedic consult requested in August 2004 reveals that the Veteran had advanced degenerative joint disease of his left hip and requested hip replacement if appropriate (8/30/06 VBMS Medical Treatment Record Government Facility).  The record shows that the Veteran "has bowing of the left knee which contributes [to] the arthritis in his hip."

A July 2006 VA orthopedic clinical record includes a diagnosis of severe osteoarthritis of the left hip (7/16/07 VBMS Medical Treatment Record Government Facility, p. 58).

In November 2006, the Veteran saw Dr. G.S.J. again and reported longstanding left hip pain, recently worsened due to a fall at work (7/5/07 VBMS Medical Treatment Record Non Government Facility, p. 5).  The Veteran underwent a total left hip arthroplasty in February 2007 (7/5/07 VBMS Medical Treatment Record Non Government Facility, pp. 3, 8; 4/12/10 VBMS Medical Treatment Record Government Facility, p. 13; 12/28/07 VBMS Medical Treatment Record Non Government Facility).

A July 2007 VA examiner found that the Veteran's left hip arthritis was unrelated to his left knee disability.  The examiner stated that he knew of no studies suggesting arthritis of the knee could cause arthritis of the hip.  The examiner could find no evidence that any service-connected disability aggravated the Veteran s left hip disability.

A February 2008 VA clinical notation diagnosed the Veteran with "residual left hip pain" following his total knee arthroplasty of the left knee (6/30/08 VBMS Medical Treatment Record Government Facility, p. 17).

During his March 2010 Board hearing, the Veteran testified that Dr. G.S.J. attributed his left hip disability to his bad knee that bowed out and was a contributing factor to his hip problem.  See Board hearing transcript at page 3.

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. §§ 20.302, 20.1103.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the January 2011 Board decision includes VA and non-VA medical records and examination reports dated to 2016, and the Veteran's statements and medical literature he submitted in support of his claim. 

Private medical records in July 2014 show that the Veteran underwent revision of his left total hip arthroplasty (7/15/14 VBMS Medical Treatment Record Non Government Facility, p. 1).

Added to the record in May 2015 is undated medical literature entitled Knee Replacement FAQs: The Arthritic Knee, by D.A., M.D., St. Vincent's Orthopedic, PC. indicating, in part, that a "bad" knee can cause hip pain (5/14/15 VBMS Correspondence, p. 1.).  It was noted that the legs were part of a large horseshoe-shaped mechanical chain that extended from the bottom of one foot, up the leg through the pelvis and back down through the other leg and the bottom of the other foot.  Anything along this mechanical chain that malfunctioned, such as the knee, can affect any other structure that was part of the chain.  Therefore, the hip can hurt, especially the opposite side from the bad knee.  The low back was attached to the pelvis, that was part of the mechanical chain, and when one knee was bad, the leg shortened and caused a limp.  Then the back hurt because one leaned away from the bad knee in order to cause less pressure on it. 

This medical literature also reflects that a risk factor of knee injury and arthritis was congenital or genetic malalignment 5/14/15 VBMS Correspondence, p. 2).  Many people had "malalignment" of the lower extremity.  For some people, this did not lead to any significant problem.  It was also common for people with varus or valgus knees to develop significant damage over time.

In November 2015, a VA nurse practitioner noted that the Veteran was status post left total hip replacement in 2014 and opined that his left hip disorder was not caused by his service-connected left knee disability (12/2/15 VBMS C&P Exam, pp. 6-7)).  The examiner reasoned that the left knee condition "dote the prescence" of arthritis of the left hip.  This was an aging condition.  She knew of no studies that related traumatic arthritis of the knee to causing osteoarthritis of the hip.  The examiner did not address the medical literature submitted by the Veteran in May 2015.

Also added to the record are private medical records showing that, in February 2016, the Veteran underwent right knee arthroplasty (2/1016 VBMS Medical Treatment Record Non Government Facility, p. 2).

Overall, the written evidence added to the record since the last final denial suggests an injury related to a service-connected disability and includes statements as to its onset and continuous symptomatology that tend to suggest that a current hip disorder may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. at 117-20.

II. .TDIU

Contentions

The Veteran testified that he was unable to work since 2006 as he had permanent restrictions regarding lifting, and was unable to climb, stoop, bend, or sit, for a prolonged time due to his orthopedic disabilities.  See March 2010 Board hearing transcript at page 8.  He had difficulty driving.  His last job as a school system custodial supervisor required that he walk over large areas through multiple schools that he could no longer do.

Thus, the Veteran contends that his claim for a TDIU should be granted.

Facts and Analysis

The RO received the Veteran's initial formal claim for a TDIU in January 2007 (1/17/07 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  In his claim, the Veteran reported working as a public school system custodial supervisor from 1998 to 2006 and was unable to work due to left knee and hip disabilities.  He had four years of college education, and had no other special training.  He remarked that he applied for disability retirement from the school system because he was no longer able to perform his job due to his left hip and knee arthritis that required complete replacements.

In a September 2009 VA 21-8940, the Veteran reported that he was unable to work due to a total left knee replacement (9/23/09 VBMS VA 21-8940).  He had four years of high school education.  

In a February 2014 VA 21-8940, the Veteran reported that he was unable to work due to his right and left knee disabilities (2/13/14 VBMS VA 21-8940).  He remarked that he became totally disabled in December 2006.  The Veteran explained that he was a custodial supervisor for more than thirteen schools and responsible for waxing and stripping floors and lifting heavy equipment.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran received a temporary 100 percent rating from March 4, 2008, to April 30, 2009, pursuant to 38 C.F.R. § 4.30, for his left knee total replacement, and a similar rating from February 1, 2016, to March 31, 2017 for his right knee total replacement.

From May 1, 2009 (other than from February 1, 2016, to March 31, 2017), the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  His service-connected disabilities include left and right knee disabilities, GERD, uveitis with secondary glaucoma, a left ring finger disability, and arthritis of the left ring finger.

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since December 2006.  He reported in his TDIU claim that he last worked full time in December 2006 when he became too disabled to work.

The evidence includes a June 2006 VA examination report in which the examiner noted that the Veteran worked as a custodial supervisor that required his carrying boxes of supplies.  The Veteran did that despite pain but was arranging for another person to do it.

During an October 2006 independent medical evaluation, performed by L.G., M.D., in conjunction with the Veteran's claim for disability retirement benefits, he reported that he could not perform his work as a supervisor for the Columbus Municipal School District (1/12/07 VBMS Medical Treatment Records Furnished by SSA, pp. 30-32).  He suffered from left hip and knee pain, possibly due to arthritis and was unable to dress while standing or cross or bend his legs.  The Veteran still worked for the school district.  He needed left knee and hip replacement and experienced back problems and left thigh weakness.  The Veteran wore a DonJoy brace, and reported that he frequently stumbled.  He had a note from an orthopedist instructing that his lifting should be limited to 20 pounds.  The Veteran used a single point cane when ambulating in the office.  He exhibited a steppage gait with his left foot slapping the floor.  The Veteran wore a brace on his left knee, and had a large increased "q" angle of the right knee with a bowlegged stance.  

Dr. L.G. indicated that the Veteran had difficulties with his low back related to his abnormal gait and stance, and should have limitations for safety reasons, to include a weight restriction of 20 pounds.  The Veteran would be considered unable to return to usual duties if his work would not allow the needed limitations.  Dr. L.G. observed that the Veteran appeared to have "pushed himself to have worked this long given his severely arthritic appearing knees and gait" (1/12/07 VBMS Medical Treatment Records Furnished by SSA, pp. 32).    

In December 2006, the Veteran retired from his job as a custodial supervisor with the Columbus Municipal School District after the Public Employees Retirement System of Mississippi approved his claim for disability retirement benefits (1/17/07 VBMS Medical Treatment Record Non Government Facility; 6/6/07 VBMS VA 21-4192 Request for Information in Connection with Claim for Disability; 9/1/09 VBMS VA 21-4192 Request for Information in Connection with Claim for Disability; 2/23/10 VBMS Third Party Correspondence).

In January 2007, the SSA found the Veteran totally disabled and unable to work since December 2006 due to left hip osteoarthritis (1/12/07 VBMS SSA-831 Disability Determination and Transmittal).  

The July 2007 VA examiner noted that the Veteran retired from his job as a public custodial supervisor in December 2006 because of problems with his knee joints-he had problems lifting.  The Veteran was able to perform his daily activities but had some problem getting to his left foot to put on shoes and socks.

In December 2007, the Veteran indicated that he left two jobs due to severely arthritic knees, specifically, Weyerhaeuser Paper Company in August 1996, and the Columbus Municipal School System in December 2006, and received SSA disability benefits in February 2007 (12/28/07 VBMS Correspondence; 2/23/10 VBMS Third Party Correspondence).  He reiterated that he could not work.

In August 2009, a VA physician indicated that the Veteran was disabled from his left total knee arthroplasty with arthrofibrosis, and unable to work, such that he should receive extended 100 percent benefits (8/10/09 VBMS Medical Treatment Record Government Facility).

An October 2009 VA examiner noted that the Veteran had a total left knee replacement in March 2008.  The examiner opined that the Veteran would have "significant work-related restrictions related to [his left] knee in regards to more than short periods of standing or walking" and could not squat or climb.

A February 2013 VA examiner reported that the Veteran's right knee disability impacted his ability to work, and noted difficulty with standing, bending, walking, sitting, and carrying weight with physical sedentary duties.

In February 2015, a VA optometrist observed that the Veteran's service-connected uveitis/glaucoma impacted his ability to work in that his ability to work safely with clarity was impacted due to his anterior chamber flare.  The examiner explained that the Veteran's pertinent symptoms were bilateral cloudy vision and bilateral anterior chamber flare.

A March 2015 VA examiner opined that the Veteran's work-related limitations were due primarily to his left knee disability.  The Veteran would be "significantly" limited in his ability to lift, carry, squat, or climb due to the left knee.  The Veteran would be unable to stand or walk for prolonged periods and would be limited to no more than sedentary type work.

In November 2015, a VA ophthalmologist diagnosed the Veteran with glaucoma secondary to inflammation diagnosed approximately thirty years earlier.  The examiner found that the Veteran's eye disability did not impact his ability to work and remarked that there was no diagnosis of iritis or glaucoma on examination and no iritic inflammation or iritic scarring.  

The Veteran underwent right knee replacement in February 2016 (2/10/16 VBMS Medical Treatment Record Non Government Facility, p. 2).

In June 2016, the Veteran recounted his history of lost wages between 2007 and 2016 due, in large measure, to his repeated hospitalizations for left and right knee surgeries and GERD (6/29/16 VBMS Correspondence).

The Veteran has no sedentary work experience.  Even if he did, the record suggests his service-connected uveitis/glaucoma impacts his ability to work safely with clarity according to the February 2013 VA examiner, although the November 2015 examiner found otherwise.  In the Veteran's work as a custodial supervisor for a public school system, he was required to be physically active and lift and move heavy equipment.  

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Hence, resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted for the period since May 1, 2009 (other from February 1, 2016, to March 31, 2017).  38 U.S.C.A. §§ 1155, 5107(b). 


ORDER

New and material evidence has been received to reopen the claim for service connection for left hip arthritis including as due to service-connected left knee disability.

Entitlement to a TDIU is granted from May 1, 2009 (other than from February 1, 2016, to March 31, 2017).


REMAND

Hip Disability

The Board's finding of new and material evidence to reopen the left hip claim entitles him to a new VA examination.  Shade.  See also McLendon v. Nicholson, 20 Vet. App. at 81.

Right Knee

The Veteran last underwent VA examination in March 2015.  Private medical records show that, in February 2016, he underwent right knee total arthroplasty (2/10/16 VBMS Medical Treatment Record Non-Government Facility, p. 2).  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In October 2016, the RO requested a new examination (10/5/16 VBMS VA examination).  There is no indication that the examination was performed.

TDIU Prior to March 4, 2008

Prior to March 4, 2008, the Veteran does not meet the percentage requirements for a TDIU but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2016).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Birmingham, Tuscaloosa, Jackson, and Columbus, since March 2016 should be obtained.

Other

The March 2012 rating decision denied service connection for a lumbar spine disability including as due to service-connected left knee disability (3/30/12 VBMS Notification Letter).  The Veteran submitted a notice of disagreement as to this decision in April 2012 (4/25/12 VBMS Notice of Disagreement).  The Board is required to remand this issue so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to service connection for a lumbar spine disability including as due to service-connected left knee disability.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Obtain all medical records regarding the Veteran's treatment at the Birmingham, Tuscaloosa, Jackson, and Columbus VAMCs since March 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completion of the development requested above, schedule the Veteran for VA orthopedic examination by a physician (preferably an orthopedist or orthopedic surgeon) to determine whether any current left hip disability is related to a disease or injury in service, and all orthopedic and neurologic manifestations of his right knee disability.  This should include an examination to determine all neurologic abnormalities that result from the Veteran's right knee disability.  

The claims folder must be reviewed by the examiner. 

a. Left Hip Disability 

i. The examiner should opine whether it is at least as likely as not that any left hip disability (including arthritis) present since 2014, is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected left (and/or right) knee disability?

ii. If not, is it at least as likely as not aggravated by service-connected left (and/or right) knee disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of left hip disability prior to aggravation? 

iii. The examiner must provide reasons for each opinion.  The examiner should address the medical literature submitted by the Veteran on May 14, 2015 (Knee Replacement FAQs: The Arthritic Knee, by D.A., M.D., St. Vincent's Orthopedic, PC).

iv. The Veteran is competent to report symptoms and observable history.

v. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

vi. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

b. Right Knee 

The right knee orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

i. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

ii. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

iii. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

iv. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

v. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in June 2006, July 2007, February 2013, and March 2015.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant.

vi. The examiner should also note any neurologic impairment associated with the right knee disability.  The severity of any associated disability should be noted.

vii. The examiner should provide a full description of the effects the right knee disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2006), if any. 

viii. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. Refer the Veteran's claim for a TDIU prior to March 4, 2008, to VA's Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16 (b).

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


